___________

                                      No. 96-1610
                                      ___________

Theresa Wilhite,                           *
                                           *
                Appellant,                 *
                                           *    Appeal from the United States
        v.                                 *    District Court for the
                                           *    Eastern District of Arkansas.
Arkansas Department of                     *          [UNPUBLISHED]
Human Services,                            *
                                           *
                Appellee.                  *
                                      ___________

                        Submitted:    December 12, 1996

                             Filed:   February 5, 1997
                                      ___________

Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District
      Judge.
                               ___________


PER CURIAM.


        Theresa Wilhite appeals from the judgment entered by the district
        2
court       on the adverse jury verdict returned in her Title VII retaliatory
discharge action filed under 42 U.S.C. § 2000e.          Wilhite contends that the
evidence was insufficient to support the verdict.            Because she failed to
move for judgment as a matter of law or for a new trial (we note that
Wilhite's present counsel did not represent her at trial), we are limited
to reviewing the record only for plain error to insure that no manifest
miscarriage of justice has occurred.       McKeel v. City of Pine Bluff, 73 F.3d
207, 212 (8th Cir. 1996); Catlett v. Local 7370 of United Paper Workers,




        1
      The HONORABLE JOHN R. TUNHEIM, United States District Judge
for the District of Minnesota, sitting by designation.
        2
     The Honorable William R. Wilson, United States District Judge
for the Eastern District of Arkansas.
69 F.3d 254, 258 (8th Cir. 1995); Karjala v. Johns-Manville Products Corp.,
523 F.2d 155, 157 (8th Cir. 1975).


       Finding no such error, we affirm the judgment.   See 8th Cir. Rule
47B.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-